         Case 1:19-cv-07070-RPK-VMS Document 23 Filed 04/24/20 Page 1 of 2 PageID #: 373



O strolenk                               845Third A venue
                                         N ew Y ork,N ew Y ork10022
                                         212.596.0500/212.382.0700
                                                                        Partners
                                                                        SamuelH .W einer
                                                                                               Attorneys
                                                                                               M artin J
                                                                                                       .B eran
                                                                        Robert C .Faber        GeorgeB rieger
FaberL L P
                                                                                                                      *D C B ar
                                         Fax 212.382.0888                                                             **C onnecticut B ar
                                                                        M ax M oskow itz       Richard J .D any
                                                                                                              ko
                                         w w w .ostrolenk.com
                                                                        JamesA .Finder         M arkA .Farley
                                         email@ ostrolenk.com
Intellectual Property Law                                               W illiam O .Gray,III   M arian E .Fundy tus
                                                                        Kourosh Salehi**       P aulGrandinetti*
                                                                        M ichaelF.H urley      Sean P .M cM ahon
                                                                        C harlesC .A chkar     A rielS.P eikes



                                                                      April 24, 2020

                VIA ECF
                Hon. Magistrate Judge Vera M. Scanlon
                United States District Court
                Eastern District of New York
                225 Cadman Plaza East
                Brooklyn, New York 11201

                            Re:    Home It, Inc. v. Wen et al
                                   Case No.: 1:19-cv-07070 (RPK)(VMS)

                Dear Judge Scanlon:

                            I am counsel to the Plaintiff in this action and write in response to Your Honor’s
                Scheduling Order of April 16, 2020 (Dkt. # 22). Plaintiff’s intention is to shortly file an
                Ex Parte Notice of Dismissal under FRCP Rule 41(a), for the reasons explained below.
                In addition, we note that Defendants have not filed an answer or other response to the
                Complaint.
                            The China-based Defendant Wupin Wen (an individual) did not file any response
                to the Complaint or otherwise, despite being contacted numerous times directly by email
                and indirectly through her China-based trademark representative, Trynow (which is the
                second named Defendant). The other Defendant, Shenzhen Trynow IP Co. (“Trynow”),
                which is a China-based IP office, initially responded through United States counsel,
                however, that counsel later advised that his authority to appear and act on behalf of the
                Defendant Trynow had been revoked. In short, the Defendants, both of whom have
                received and been fully informed about this action have refused to appear, or even
                acknowledge Plaintiff’s notices.
                            The Defendant Wen registered the trademark SAGANIZER using fraudulent
                documents and making false assertions to the United States Patent and Trademark Office
                (“PTO”). Later, Wen asked Amazon to stop the Plaintiff’s sales of its SAGANIZER



                {02530416.1}
Case 1:19-cv-07070-RPK-VMS Document 23 Filed 04/24/20 Page 2 of 2 PageID #: 374

    Magistrate Judge Vera M. Scanlon
    United States District Court
    Eastern District of New York
    April 24, 2020
    Page 2


    brand goods, which moved Plaintiff to file this action.
             After the filing of this action, Plaintiff filed a Cancellation Proceeding in the PTO
    asking that Ms. Wen’s registered trademark SAGANIZER be cancelled, on the ground of
    fraud in its procurement. Ms. Wen defaulted, and the PTO issued, on March 27, 2020, a
    Notice of Default. Plaintiff expects Ms. Wen’s registered mark SAGANIZER to become
    officially cancelled within the next four weeks. Parenthetically, Plaintiff simultaneously
    filed to register the trademark SAGANIZER in its own name, and expects to soon
    become the official registered owner of that trademark.
             In effect, the Plaintiff will soon realize the relief it wanted from this Court,
    through the procedures and determinations of the PTO.
             Plaintiff respectfully requests to be allowed sixty (60) days in which to file its
    contemplated Notice of Dismissal of this action. Defendants are being copied on this
    communication via the email addresses below.


                                                     Respectfully submitted,

                                                     /s/Max Moskowitz
                                                     Max Moskowitz
                                                     Ariel Peikes
                                                     OSTROLENK FABER LLP
                                                     845 Third Avenue
                                                     New York, New York 10022
                                                     Telephone: (212) 596-0500
                                                     Facsimile: (212) 382-0888
                                                     E-mail: mmoskowitz@ostrolenk.com
                                                              apeikes@ostrolenk.com


    cc: Defendant Trynow (via email: trademark@cn-ip.cn )
        Defendant Wen (via email: bzkjuk@126.com and 305813391@qq.com)




    {02530416.1}
